20-2731
     Singh v. Garland
                                                                              BIA
                                                                         Conroy, IJ
                                                                      A205 935 339
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            GERARD E. LYNCH,
 9            MICHAEL H. PARK,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   JASWINDER SINGH,
15            Petitioner,
16
17                      v.                                  20-2731
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Dalbir Singh, Esq., New York, NY.
25
26   FOR RESPONDENT:                    Brian Boynton, Acting Assistant
27                                      Attorney General; Leslie McKay,
28                                      Acting Assistant Director;
 1                                   Christin M. Whitacre, Trial
 2                                   Attorney, Office of Immigration
 3                                   Litigation, United States
 4                                   Department of Justice, Washington,
 5                                   DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Jaswinder Singh, a native and citizen of

11   India, seeks review of a July 21, 2020, decision of the BIA

12   affirming a September 4, 2018, decision of an Immigration

13   Judge (“IJ”) denying asylum, withholding of removal, and

14   relief     under    the   Convention       Against   Torture       (“CAT”).

15   Jaswinder Singh, No. A205 935 339 (B.I.A. July 21, 2020),

16   aff’g No. A205 935 339 (Immig. Ct. N.Y. City Sept. 4, 2018).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history.

19       We have reviewed the IJ’s decision as supplemented by

20   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

21   Cir. 2005).        The applicable standards of review are well

22   established.       “[T]he administrative findings of fact are

23   conclusive     unless     any   reasonable      adjudicator    would     be

24   compelled     to    conclude     to       the   contrary.”     8     U.S.C.
                                           2
 1   § 1252(b)(4)(B).     “Accordingly,     we    review    the    agency’s

 2   decision for substantial evidence and must defer to the

 3   factfinder’s findings based on such relevant evidence as a

 4   reasonable    mind   might   accept   as    adequate   to    support   a

 5   conclusion. . . . By contrast, we review legal conclusions de

 6   novo.” Singh v. Garland, 11 F.4th 106, 113 (2d Cir. 2021)

 7   (internal quotation marks omitted); see also Hong Fei Gao v.

8    Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

9    credibility determination “under the substantial evidence

10   standard”).

11       A factfinder “may base a credibility determination on

12   the . . . consistency between the applicant’s . . . written

13   and oral statements,” “the internal consistency of each such

14   statement,” and “the consistency of such statements with

15   other evidence of record,” and may do so “without regard to

16   whether an inconsistency, inaccuracy, or falsehood goes to

17   the heart of the applicant’s claim, or any other relevant

18   factor.” 8 U.S.C. § 1158(b)(1)(B)(iii).          “We defer . . . to

19   an IJ’s credibility determination unless . . . it is plain

20   that no reasonable fact-finder could make such an adverse

21   credibility ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162,


                                      3
 1   167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d at 76.

 2         Substantial evidence supports the adverse credibility

 3   determination.      Singh alleged that members of the Congress

 4   Party attacked and threatened him because of his membership

 5   and involvement in the Shiromani Akali Dal (Amritsar) Party

 6   (“Mann      Party”).        The      agency       reasonably        relied    on

 7   discrepancies between Singh’s testimony and his statements at

 8   an initial interview with a Customs and Border Patrol officer.

 9   See 8 U.S.C. § 1158(b)(1)(B)(iii).               As an initial matter, the

10   agency did not err in concluding that the interview record

11   was reliable.       The interview was memorialized in a type-

12   written document that appears to be a verbatim recitation of

13   81    questions   and     answers.        The    interview    was    conducted

14   through     a   Punjabi    interpreter          who    translated    questions

15   designed to elicit the details of Singh’s asylum claim.

16   Singh    stated   that    he   understood        the    questions,       provided

17   detailed answers, and initialed each page of the interview

18   record indicating that it had been read back to him.                        There

19   was    no   indication     that   Singh         was    reluctant    to    reveal

20   information.      See Ming Zhang v. Holder, 585 F.3d 715, 725 (2d

21   Cir. 2009) (discussing “the hallmarks of reliability” used to


                                           4
 1   assess border and credible fear interviews).

 2          The inconsistencies between Singh’s statements at that

 3   interview and his subsequent statements support the agency’s

 4   adverse credibility determination.        First, at the interview,

 5   Singh stated that he was assaulted in 2008 and had not

 6   recently been attacked.       But in later testimony, Singh said

 7   that he was also attacked in 2012, six months before the

 8   interview.     Second, Singh stated in his interview that his

 9   father was present during the 2008 incident, but his later

10   testimony stated that he was alone in that incident.               Third,

11   in his interview, Singh denied that he was affiliated with

12   the Mann Party, but he later testified that he worked for the

13   Party.       These   direct   contradictions    about   the    alleged

14   persecution provide substantial evidence for the adverse

15   credibility determination.        See Xian Tuan Ye v. Dep't of

16   Homeland Sec., 446 F.3d 289, 294 (2d Cir. 2006) (“Where the

17   IJ’s    adverse   credibility   finding    is   based   on    specific

18   examples in the record of inconsistent statements . . . about

19   matters material to [the petitioner’s] claim of persecution

20   . . . a reviewing court will generally not be able to conclude

21   that     a   reasonable   adjudicator     was   compelled     to     find


                                       5
 1   otherwise.” (citation omitted)).

 2       The agency was not required to accept Singh’s explanation

 3   that his interpreter during the border interview spoke a

 4   dialect he did not understand because he confirmed at the

 5   interview that he understood the questions, and his answers

 6   were responsive.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

 7   Cir. 2005) (“A petitioner must do more than offer a plausible

 8   explanation for his inconsistent statements to secure relief;

 9   he must demonstrate that a reasonable fact-finder would be

10   compelled to credit his testimony.” (cleaned up)).        Singh

11   argues that the agency erred in finding inconsistency in the

12   timing of attacks because he did not consider the 2012 attack

13   to be recent at the time of his interview.       In addition to

14   failing to exhaust this argument, the record reflects that

15   Singh said there were no recent attacks after addressing an

16   assault that occurred five years before the 2013 border

17   interview.   Accordingly, his explanation does not compel a

18   conclusion contrary to the agency’s.   See id.

19       Finally, Singh does not challenge the agency’s conclusion

20   that his corroborating evidence did not rehabilitate his

21   testimony.   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541


                                   6
 1   n.1 (2d Cir. 2005) (deeming abandoned issues not raised in

 2   the petitioner’s brief).              Moreover, the agency did not err

 3   because “[a]n applicant’s failure to corroborate his . . .

 4   testimony may bear on credibility, because the absence of

 5   corroboration       in      general    makes     an    applicant     unable      to

 6   rehabilitate testimony that has already been called into

 7   question.”      Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

 8   2007).      The agency reasonably afforded minimal weight to

 9   affidavits from Singh’s family members as they were written

10   by    interested      parties    who    were     not    available       for   cross

11   examination.       See Y.C. v. Holder, 741 F.3d 324, 332, 334 (2d

12   Cir. 2013) (“We generally defer to the agency’s evaluation of

13   the    weight    to      be    afforded     an    applicant’s       documentary

14   evidence.”).       Although Singh provided a death certificate to

15   support his testimony that his brother was found dead after

16   being arrested by officers looking for Singh, the certificate

17   did not rehabilitate Singh’s claim because it did not confirm

18   the circumstances or cause of death.

19          In   sum,      the     inconsistencies         and   lack   of    reliable

20   corroboration constitute substantial evidence for the adverse

21   credibility determination.             See Xiu Xia Lin, 534 F.3d at 167;


                                             7
 1   Biao    Yang,   496   F.3d   at   273.     That   determination   is

 2   dispositive because asylum, withholding of removal, and CAT

 3   relief were all based on the same factual predicate.              See

 4   Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

 5          For the foregoing reasons, the petition for review is

 6   DENIED.    All pending motions and applications are DENIED and

 7   stays VACATED.

 8                                     FOR THE COURT:
 9                                     Catherine O’Hagan Wolfe,
10                                     Clerk of Court




                                        8